                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

RONNIE NIXON                                                                      PLAINTIFF

v.                             Case No. 3:18-cv-00181-KGB-PSH

SUSAN COX, et al.                                                             DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 12). No objections have been filed, and the

time to file objections has passed. After careful review, the Court concludes that the Proposed

Findings and Recommendation should be, and hereby is, approved and adopted in its entirety as

this Court’s findings in all respects (Dkt. No. 12). Accordingly, the Court dismisses without

prejudice plaintiff Ronnie Nixon’s complaint (Dkt. No. 1).

       It is so ordered this 15th day of May, 2019.

                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge
